 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDArnold Junior Fenton, Inc. and District No. 9, Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO. Case I4lCA 10852January 25. 1979DECISION AND ORDERBY CHIAIRMAN FANNING AND MEMBERS JNKINSANI) PNl.lI.OOn September 14, 1978, Administrative aw JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled a brief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational abor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.We adopt the Administrative Law Judge's findingthat Respondent did not violate Section 8(a)(3) and(1) of the Act by discharging employee Miller anddid not deny him union representation. In the ab-sence of exceptions, we adopt his finding that Re-spondent did not threaten Miller with respect to hisunion activities. However. we disagree with his find-ing that Respondent did not unlawfully threaten em-ployee William Bade with discharge for engaging inprotected activity.Employee Bade was discharged in June 1976 andreinstated pursuant to an arbitration proceeding. OnAugust 15. 1977, Delmar Thomas, facility manager,called Bade into his office. According to Bade,Thomas said that:I had caused him more problems and more trou-bles than all the employees he has ever hadworking for him, that I filed charges to the Na-tional Labor Relations Board, I had calledOSHA, I had hired an attorney and filed suitagainst the company [Interruption] and that hedidn't want any further trouble out of me. Hetold me to go out in the shop and go to work.that Mr. Halcomb [the shop foremanl wouldgive me instructions, I should follow them, andif he was to leave the shop or Mr. Halcombleaves the shop. I'm not to tell him I'm going tosit down and not do anything, that I should godo my job or he was going to fire me again, and240 NLRB No. 26I said, "That sounds reasonable." and that wasabout the end of the conversation. He says,"Now go to work."The Administrative Law Judge found that, evenaccepting at face value Bade's presentation of thisconversation. nothing in the conversation indicatedthat Thomas threatened Bade in violation of the Act.He noted that the mere fact that an employer maysay "National Labor Relations Board" in talking toan employee is not in and of itself sufficient to estab-lish that a threat had been made directly or im-plicitly, and he concluded that Thomas did notthreaten to fire Bade if in the future he should engagein activity protected by Section 7. We disagree.Thomas denied that he threatened to discharge ordiscipline Bade because of his union activities or forfiling a charge with the Board. However, Thomas'implied threat that he wanted "no further trouble"was undenied. Thus, considering Thomas' expresseddispleasure over Bade's "causing him problems," theclear implication of Thomas' statement was thatBade was not to engage in any more protected con-certed activities. Accordingly, even acceptingThomas' denials, we find that by this intimidatingstatement Respondent has violated Section 8(a)( I) ofthe Act.'CN( It SIO()NS O() LAW1. Arnold Junior Fenton. Inc., is an employer en-gaged in commerce within the meaning of Section2(2). (6), and (7) of the Act.2. By threatening employee William Bade withdischarge if he engaged in protected activity. Re-spondent has violated Section 8(a)(I) of the Act.3. The foregoing unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) ofthe Act.Toil Ri I i)YHtaving found that Respondent has engaged in cer-tain unfair labor practices, we shall order that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policiesof the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Ar-nold Junior Fenton. Inc., St. Louis. Missouri. its offi-See Rm i rl ' ir ipq"' n. Ir i 229 NI.RB 429. 433 977) ARNOLD JUNIOR FENTON, INC,203cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with discharge if theyengage in protected activity.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the right to self-organization, to form, join, or as-sist any labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in concerted activities for the purpose of mu-tual aid or protection, as guaranteed in Section 7 ofthe Act, or to refrain from any and all such activities.2. Take the following affirmative action which theBoard finds will effectuate the purposes of the Act:(a) Post at its St. Louis, Missouri, place of busi-ness copies of the attached notice marked "Appen-dix." 2 Copies of said notice. on forms provided bythe Regional Director for Region 14, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof.and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 14. inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the allegations of un-lawful conduct not specifically found to be violativeherein be dismissed.2 In the event that this Order is enforced hb ajudgment of a nited StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYE:ESPOSTED BY ORDER OF THENATIONAL LABOR REI.AFIONs BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with dis-charge for engaging in protected activity.WE Will. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the right to self-organization,to form, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in concertedactivities for the purpose of mutual aid or pro-tection. as guaranteed in Section 7 of the Act, orto refrain from anr and all such activities.ARNOLD J NIOR FN ION. IN(DECISIONSTATEMENI O 1 HE CASEJAMES L ROSE. Administrative Law Judge: This matterwas heard before me on June 23, 1978. at St. Louis. Mis-souri, upon the General Counsel's complaint which al-leged, in substance, that on or about October 27, 1977,'Respondent discharged John Miller in violation of Section8(a)(3) of the National Labor Relations Act, 29 U.S.C., §151, et seq. It is also alleged that Respondent violated Sec-tion 8(a)(1) of the Act by threatening Miller and WilliamA. Bade and by denying Miller's request for union repre-sentation on October 27.Respondent generally denied the allegations of the com-plaint and affirmatively answered that the 8(a)(3) allega-tion concerning Miller should be dismissed on groundsthat the cause of his discharge has been decided in an arbi-tration proceeding pursuant to the grievance procedure ofthe collective-bargaining agreement, and that the Respon-dent has complied with the arbitrator's award. SpielhergManufacturing Co.. 112 NLRB 1080 (1955).From the record as a whole, including my observation ofthe witnesses, briefs and arguments of the counsel. I herebymake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI JURISDICTIONRespondent is engaged in the business of transportingfreight and commodities in interstate commerce with itsprincipal office at St. Louis, Missouri. In the course of thisbusiness, Respondent annually derives revenues in excessof $50,000. Respondent admits, and I find, that it is anemployer engaged in interstate commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.It THE LABOR ORGANIZATION INVOIsEDDistrict No. 9. International Association of Machinistsand Aerospace Workers, AFL-CIO (herein the Union) isadmitted to be, and I find is, a labor organization withinthe meaning of Section 2(5) of the Act.III THE ALLEGED NFAIR LABOR PRA(TI( ESA. The Alleged ThreatsIn June 1976 William A. Bade was discharged. Follow-ing an arbitration proceeding he was ordered reinstated.and on August 15 he reported to work at 8 a.m. Delmar H.Thomas, then the facility manager. called Bade into hisAll dater ;ire 111 1977 ullex ,therr ilse IndicaledARNOLD JUNIOR FENTON, NC 203.._ .._ .. , ... .. _ \ 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice and spoke with him for a few minutes stating, ac-cording to Bade, that:I had caused him more problems and more troublesthan all the employees he has ever had working forhim, that I filed charges to the National Labor Rela-tions Board, I had called OSHA, I had hired an attor-ney and filed suit against the company [Interruption]and that he didn't want any further trouble out of me.He told me to go out in the shop and go to work, thatMr. Halcomb (the shop foreman) would give me in-structions, I should follow them, and if he was to leavethe shop or Mr. Halcomb leaves the shop, I'm not totell him I'm going to sit down and not do anything,that I should go do my job or he was going to fire meagain, and I said, "That sounds reasonable," and thatwas about the end of the conversation. He says, "Nowgo to work."The General Counsel contends that in this conversationThomas made a threat in violation of Section 8(a)(1) of theAct. Even accepting at face value Bade's presentation ofthis conversation, the substance of which is denied byThomas, I find nothing in it which would indicate thatThomas threatened Bade in violation of the Act.The mere fact that an employer may say "National La-bor Relations Board" in talking to an employee is not inand of itself sufficient to establish that a threat had beenmade directly or implicitly.It appears from Bade's testimony that upon returning towork, after prolonged litigation, Thomas advised him whatthe ground rules would be-that he expected Bade to do afull day's work. Thomas did not threaten to fire him if inthe future he should engage in activity protected by Section7. 1 therefore conclude that the General Counsel has notestablished by preponderance of the evidence the allega-tion set forth in paragraph 5(a) of the complaint, and Ishall recommend that it be dismissed.Similarly, it is alleged that when Miller returned to workon September 1, as with Bade following an arbitrator's de-cision, he was called into Thomas' office and Thomas stat-ed:You have cost this Company a lot of money. You havecaused a good man to lose his job. You are not toengage in union activities of any kind any more. Donot disturb the men. Don't create situations," told meto get out of his office and go to work. He said, "Iheard you were a journeyman," and as I was walkingout the door, he laughed about it.Thomas testified that in this conversation he told Milleronly, "I wanted eight hours' work for eight hours' pay."Thomas denied that there was any mention by him of anyunion activities.Accepting Miller's version of this conversation would es-tablish a violation of Section 8(a)(1), in that an employermay not order employees not to engage in activity protect-ed by Section 7.However, I do not credit Miller. Rather, I conclude thathis recollection of this alleged statement by Thomas is in-accurate. This conclusion is based upon the relative de-meanor of Miller and Thomas as well as the inherent prob-abilities.Miller is the principal complainant in this matter, theGeneral Counsel having alleged that he was discharged forhis union activities. That he would remember the Employertold him on his first day back to work not to engage inunion activity would be to his advantage, tending to sup-port a finding of union animus on the part of Thomas whodischarged him.On the other hand, Thomas is not an interested party inthis matter. He is no longer working for Respondent and infact appeared at the hearing under subpena. Thomas hasno apparent stake in the outcome of this matter; thus, thereis no reason to believe that he would not remember theevents as accurately as possible.Beyond that, there was no showing that Miller had en-gaged in any particular union activity prior to his first dis-charge, or that his discharge was in any way related tounion activity. He had for a time been a shop steward butapparently at a facility different from the one involvedhere. But there is no showing that at any time when heworked under Thomas he engaged in any union activity,much less activity of such intensity as to make believable awarning by Thomas concerning it. In view of these facts,there is no reason why Thomas would fortuitously tellMiller, on Miller's first day back to work, not to engage inany union activity.I accordingly conclude that this statement was not madeby Thomas as alleged, and that the General Counsel hasfailed to prove by a preponderance of the evidence theallegation contained in paragraph 5(c) of the complaint.B. Denying Miller Union RepresentationOn October 27, Miller was scheduled to be a witness onbehalf of the Union in an arbitration proceeding involvingthe discharge of Chandler James. In connection with this,Gerald Knoth, business representative for the Union, sentRespondent a letter on October 21 requesting that Millerbe excused from work on October 27 in order to attend thehearing, which he stated was to begin at 9 a.m.Miller's normal workday begins at 6 a.m. One of hisirincipal early morning jobs is to start the trucks, some ofwhich are difficult to start. On the morning of October 27,believing that he had been excused for the entire day,Miller did not report for work. As a result, many driverswere delayed because their trucks would not start. Termi-nal manager Barry Cash called Halcomb, who in turnedcalled Miller, believing that Miller was to have reported towork at his regular time. This telephone conversation thenbegan a series of confrontations between Miller, Halcomb,and finally Thomas.As a result of Halcomb's call, Miller did, in fact, come toRespondent's premises, arriving at about 8 a.m. but he didnot clock in as Halcomb told him that it was "too latenow." During the course of the next few minutes or so,Miller was invited by Halcomb outside to fight, which hedeclined, and then he was called into Thomas' office.When he got into Thomas' office Miller asked where hisshop steward was. Thomas said words to the effect that theshop steward was not there. Miller then indicated that hewould not talk to Thomas without the presence of the ARNOLD JUNIOR FENTON, INC.205union steward and turned to leave the office. About thistime Halcomb was coming into Thomas' office. Althoughthe versions of the participants differ to some extent, it isclear that Miller, who stands 6 feet 4 inches and weighs 300pounds, met the 6 foot 210 pound Halcomb in the doorwayto Thomas' office, and as a result of their physical contact,Halcomb was knocked to the ground.The General Counsel contends that Halcomb was at-tempting to block Miller's exit from Thomas' office andthat in doing so, Respondent thereby was attempting todeny Miller representation by his Union in violation of hisSection 7 right to have such. N.L.R.B. v. J. Weingarten,Inc., 420 U.S. 251 (1975).An employee in a situation such as the one in whichThomas found himself on the morning of October 27 isentitled to union representation when requested. However,the record does not support the General Counsel's conten-tion that somehow Respondent sought to deny Miller thisright. Even from Miller's testimony, it is clear that his leav-ing Thomas' office through the doorway at the same timeHalcomb was coming in was a fortuitous event. There is noindication even from Miller's testimony that Halcomb wasattempting to bar his exit from the office. Nor is thereanything in Miller's recall of this event to indicate thatThomas made any statement to the effect that Millerwould not be allowed to have union representation.It is therefore my conclusion that General Counsel hasnot proved by preponderance of the evidence that in factRespondent denied or attempted to deny Miller his right tobe represented by the Union on October 27.C. The Discharge of MillerAfter leaving Thomas' office, Miller left the companypremises to attend the arbitration hearing. Later that day.Thomas wrote him a letter stating that he was dischargedfor:1. Loud, vulgar and intimidating language to shopforeman Robert Halcomb on the shop floor.2. You were asked to step into my office and ex-plain why you failed to report for your regular shift at6 A.M. Your first words were, where is my shop stew-ard and as Bob Halcomb came through the door intomy office, you shoved and manhandled him backthrough the door stating you did not want to talk toanybody unless your shop steward was present. Thiswas unnecessary and uncalled for and the manage-ment of this company will not tolerate any such con-duct from any employee.The General Counsel contends that by this letterThomas demonstrated that he discharged Miller becauseMiller had sought to exercise his right to have a unionrepresentative present. The General Counsel alternativelycontends that because the alleged "manhandling" of Hal-comb was a pretext, therefore Respondent's real reason fordischarging Miller was his known activity on behalf of theUnion. Finally, the General Counsel argues that eventhough this matter was the subject of an arbitration pro-ceeding, since Miller was awarded reinstatement but nobackpay, the remedy is repugnant to the Board's policy.Therefore, deferral under Spielberg is not appropriate.The General Counsel does not contend that the arbitra-tion proceeding was not fair or regular, or did not substan-tially comply with the Board's processes or generally ac-cepted concepts of due process. The General Counselargues only that having found Miller was discharged for areason proscribed by the Act, the arbitrator's award wasnot adequate.In this regard the General Counsel asserts that the arbi-trator concluded Miller was discharged because he had re-quested the presence of a union representative in the meet-ing with Thomas. My reading of the arbitrator's decisionleads me to conclude that such was not the basis of hisdecision. Rather, he concluded that Miller was dischargedfor the manner in which he left Thomas' office. Thus:While the Grievant may have been justified in refusingto meet with both Harry Thomas and the Foreman, hewas not justified in leaving the office in the mannerwhich was done herein as it resulted in physical con-tact with the Company Foreman.The arbitrator further found that the situation arose asthe result of a misunderstanding concerning whether Millerhad to report for work on October 27, which escalated tothe point that both Respondent, acting through Halcomb,and Miller were at fault. The arbitrator concluded thatwhile discharge was not justified, neither was Miller justi-fied in the physical contact with Halcomb. Thus Millershould be awarded reinstatement but without backpay.I conclude that this matter should, under Spielberg. bedeferred to the forum voluntarily agreed to by Miller, theUnion and Respondent.On the record before me it is possible to reach a conclu-sion different from that of the arbitrator, but such is notrequired. The decision of the arbitrator is supported by thisrecord, and his finding that Miller was discharged for areason other than that alleged in the complaint is not clear-ly erroneous. Perhaps had there been a finding by the arbi-trator that the discharge was motivated by a reason pro-scribed by the Act, then without a standard remedydeferral would not be proper. But such was not the case.As indicated, the arbitration proceeding itself met the testsof Spielberg, and as Respondent has, in fact, complied withthe arbitrator's award, the complaint in this regard shouldbe dismissed. Crown Zellerbach Corporation. Flexible Pack-aging Division, 215 NLRB 385 (1974).[Recommended Order for dismissal omitted from publi-cation.]ARNOLD JUNIOR FENTON. INC 205